United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, AIRPORT MAIL
CENTER, Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 07-1749
Issued: June 9, 2008

Oral Argument February 6, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JURISDICTION
On June 20, 2007 appellant timely appealed the June 7, 2007 merit decision of the Office
of Workers’ Compensation Programs, which denied her claim for recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant sustained a recurrence of disability on October 7, 2004,
causally related to her August 22, 1997 employment injury.
FACTUAL HISTORY
Appellant, a 49-year-old retired transfer clerk has an accepted traumatic injury claim for
left sciatica and right arm tendinitis, which arose on August 22, 1997. Her back injury occurred
while she was bending over a skid arranging mail dispatches. Appellant reported experiencing
pain in her left buttocks and leg. With regard to her right upper extremity injury, she said she
felt pain in her forearm after dropping yellow sacks of mail from a postal container. While
appellant received medical attention, she did not initially miss any work due to her August 22,
1997 employment injury.

Between August 1997 and June 2002, appellant filed at least nine original injury claims
and numerous other claims for recurrence of disability.1 In addition to the August 22, 1997
injuries, the Office accepted a March 16, 1999 low back sprain (02-0755543), a May 21, 1999
lumbosacral strain and left knee contusion (02-0758061) and a June 26, 2000 neck
sprain (02-0774478).2
On October 19, 2004 appellant filed a claim for recurrence of disability beginning
October 7, 2004, which she alleged was causally related to her August 22, 1997 employment
injury. At the time of the alleged October 7, 2004 recurrence, she had been off work since
June 24, 2004 because of a recurrence of disability associated with her March 16, 1999 low back
injury. In fact, appellant was already receiving wage-loss compensation for total disability due
to her June 24, 2004.3
Appellant was being treated by Dr. Anthony J. Spataro, a Board-certified orthopedic
surgeon. In a September 20, 2004 attending physician’s report (Form CA-20), Dr. Spataro
diagnosed herniated disc lumbar/cervical spine, which he attributed to appellant’s March 16,
1999 employment injury. He noted that appellant could not return to work. Dr. Spataro also
commented that “[appellant] had [a] recurrence of back pain same condition.” When he next
saw appellant on October 18, 2004, he provided a similar diagnosis, but this time he attributed
her condition to her August 22, 1997 employment injury. Dr. Spataro also noted that appellant
was able to perform light-duty work, with a limitation of no lifting more than five pounds
repetitively. He also noted that appellant could not bend repeatedly and could not stand more
than 30 minutes intermittently.
Dr. Ernesto S. Capulong, a Board-certified physiatrist, examined appellant on
October 19, 2004. At the time, appellant complained of radicular pain in the upper extremities.
While she was having neurological symptoms, Dr. Capulong noted that there were no objective
signs of weakness. He recommended that appellant continue with physical therapy.
Dr. Capulong reported a March 16, 1999 date of injury, but he did not otherwise address causal
relationship. He also did not mention appellant’s August 22, 1997 injury or address whether she
was disabled from performing any particular type of work.
Dr. Spataro saw appellant again on December 13, 2004 and diagnosed chronic cervical
and lumbar sprain and pain syndrome. He also noted that appellant had not been working.
Dr. Spataro stated that appellant still had a partial disability. He recommended continuing with
1

A claim that was originally filed as a recurrence of the August 22, 1997 injury was adjudicated as a separate
occupational injury arising on or about October 2, 1998 (02-2508616). This claim was ultimately denied by the
Office.
2

The March 16, 1999 low back injury occurred when appellant slipped and fell on an ice-covered parking lot.
She fell again on May 21, 1999, but this time it was on a wet cafeteria floor.
3

On August 16, 2004 the Office advised appellant that her claim for recurrence of disability beginning June 24,
2004 had been accepted under claim number 02-0755543. The Office paid appellant wage-loss compensation for
total disability from June 23 to August 7, 2004 and placed her on the periodic compensation roll effective
August 8, 2004. Appellant continued to receive wage-loss compensation for temporary total disability through
September 3, 2005.

2

conservative measures and restricted activities. However, Dr. Spataro did not identify any
specific restrictions nor did he address causal relationship.
On March 17, 2005 Dr. Spataro diagnosed chronic cervical and lumbar disc syndrome.
He again noted that appellant had a partial disability, but this time he indicated that the disability
was permanent in nature. Dr. Spataro’s March 17, 2005 treatment notes did not identify a
specific date of injury.
Appellant retired from the employing establishment effective June 16, 2005. She had
been receiving wage-loss compensation under claim number 02-0755543, but elected to receive
disability retirement benefits from the Office of Personnel Management (OPM) effective
August 1, 2005.
Dr. Norman M. Heyman, a Board-certified orthopedic surgeon and Office referral
physician, examined appellant on September 26, 2005. This examination was undertaken in
conjunction with appellant’s March 16, 1999 low back injury under claim number 02-0755543.
Dr. Heyman indicated that appellant’s cervical and lumbosacral sprain and strain had resolved.
He also noted that her complaint of neck pain was only subjective in nature. The only active
diagnosis was lumbar syndrome, which Dr. Heyman attributed to appellant’s March 16, 1999
injury.4 He stated that she was unable to return to her former duties, but she was able to work in
a sedentary position. According to Dr. Heyman, appellant could reach and work at shoulder
level and above shoulder level while seated. He also stated that she could not stand or walk for
long periods of time. Dr. Heyman further noted that appellant could not do any lifting, bending,
climbing and crawling. He indicated that her work restrictions were permanent. At the time of
the examination, appellant was working full time as an associate manager with a human
resources firm. Her position reportedly involved “desk work” with limited standing and
walking.
Dr. Spataro’s December 19, 2005 treatment notes included a diagnosis of chronic low
back pain. He reported that appellant was already doing a light-duty type of job with no lifting
and bending. Dr. Spataro advised that appellant could continue performing her light-duty job.
He recommended that she continue with her exercises and return for a follow-up examination in
six months.
Dr. Capulong examined appellant again on October 12, 2006 and diagnosed chronic neck
and back pain secondary to herniated disc. He reported evidence of herniated discs at C4-5,
C5-6 and C6-7. Dr. Capulong also stated that appellant had lumbosacral radiculopathy with pain
radiating to the lower extremity along the L5-S1 nerve root distribution. He also noted that he
had been seeing appellant in relation to a March 16, 1999 injury and that “she had another
recurrence of the injury in 2004.” Appellant reported that she was currently on full-time
disability and Dr. Capulong advised that she was “permanently and fully disabled” to perform
any type of employment without exacerbating her neck and lower back pain.

4

Dr. Heyman explained that the causal relationship was not direct, but consequential due to appellant’s not
having received appropriate medical treatment.

3

The Office denied appellant’s alleged October 7, 2004 recurrence of disability in a
decision dated October 17, 2005. She then filed an untimely request for review of the written
record, which the Branch of Hearings and Review denied on May 2, 2006. Appellant
subsequently requested reconsideration on two occasions and in both instances the Office denied
modification. The latest merit decision denying modification was issued June 7, 2007. In that
decision, the Office found that appellant had not demonstrated a causal relationship between the
August 22, 1997 employment injury and her claimed disability beginning October 7, 2004. The
Office also noted that, at the time of her alleged recurrence in October 2004, appellant was
already receiving wage-loss compensation for her low back condition under claim number 020755543. The Office explained that because appellant already received wage-loss compensation
she would not be entitled to additional wage-loss compensation for the same period even if the
medical evidence demonstrated that her disability was causally related to the August 22, 1997
employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to her work-related
injury or illness is withdrawn -- except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force -- or when the physical requirements of
such an assignment are altered so that they exceed her established physical limitations.6
Moreover, when the claimed recurrence of disability follows a return to light-duty work, the
employee may satisfy her burden of proof by showing a change in the nature and extent of the
injury-related condition such that she was no longer able to perform the light-duty assignment.7
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, she has the burden of establishing that the recurrence of disability is causally
related to the original injury.8 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.9 The medical evidence
must demonstrate that the claimed recurrence was caused, precipitated, accelerated or aggravated
by the accepted injury.10
5

20 C.F.R. § 10.5(x) (2007).

6

Id.

7

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

8

20 C.F.R. § 10.104(b); Carmen Gould, 50 ECAB 504 (1999); Helen K. Holt, 50 ECAB 279, 382 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992).
9

See Helen K. Holt, supra note 8.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

4

ANALYSIS
Because appellant has already been compensated for temporary total disability from
June 24, 2004 through September 3, 2005 under claim number 02-0755543, she would not be
entitled to additional wage-loss compensation for any overlapping periods of disability under the
current claim number (02-0732578).11 The Federal Employees’ Compensation Act does not
allow for appellant to be compensated more than once for the same period of lost wages.12
The Board finds that appellant has not established that she had a recurrence of disability
on October 7, 2004, causally related to her August 22, 1997 employment injury. The question is
not whether appellant was disabled for work on or about October 7, 2004, but whether her
disability was causally related to the accepted injury of August 22, 1997. Dr. Spataro’s
October 18, 2004 report is the only contemporaneous medical evidence that attributed
appellant’s diagnosed cervical and lumbar conditions to her August 22, 1997 injury. But just one
month earlier, he attributed these same conditions to appellant’s March 16, 1999 employment
injury. In his October 18, 2004 report, Dr. Spataro offered no explanation for his differing
opinions. His subsequent treatment notes through December 2005 did not address causal
relationship.
Whereas Dr. Spataro vacillated between the 1997 and 1999 injuries as the cause of
appellant’s current condition, Dr. Heyman attributed her condition to her March 16, 1999 injury.
Dr. Capulong similarly referenced appellant’s March 16, 1999 injury. But neither Dr. Heyman
nor Dr. Capulong even acknowledged appellant’s prior low back injury of August 22, 1997.
Their reliance on an apparent incomplete history would diminish the probative value of their
respective opinions. Nonetheless, the opinions of Dr. Heyman and Dr. Capulong do not support
appellant’s claim of an October 7, 2004 recurrence of disability causally related to her
August 22, 1997 injury.
Given the paucity of medical evidence linking appellant’s disabling low back condition to
the August 22, 1997 employment injury, one can assign little, if any, probative value to
Dr. Spataro’s October 18, 2004 opinion on causal relationship. He merely checked a box on a
CA-20 form report without providing any explanation for his opinion that appellant’s condition
was related to the August 22, 1997 employment injury.13 This does not represent a rationalized

11

In a decision dated January 30, 2007, the Office terminated wage-loss compensation under claim
number 02-0755543. The termination was effective September 5, 2005 and was the result of appellant’s refusal to
accept an offer of suitable work. This decision, however, was reversed by the Branch of Hearings and Review on
August 24, 2007. Appellant’s entitlement to wage-loss compensation was reinstated retroactive to September 5,
2005, with the caveat that any OPM disability retirement benefits or other wages appellant received after
September 5, 2005 would be properly offset by the Office.
12

See 5 U.S.C. § 8116(b) (2000).

13

Medical conclusions unsupported by rationale are of diminished probative value and thus, insufficient to
establish a causal relationship. Albert C. Brown, 52 ECAB 152, 155 (2000).

5

medical opinion on causal relationship.14 Accordingly, the Office properly denied appellant’s
claim for recurrence of disability beginning October 7, 2004.
CONCLUSION
Appellant has not established that she sustained a recurrence of disability on October 7,
2004, causally related to her August 22, 1997 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 7, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

14

A physician’s opinion on causal relationship must be expressed in terms of a reasonable degree of medical
certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

